STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      July 26, 2018
              Plaintiff-Appellee,

v                                                                     No. 335181
                                                                      Barry Circuit Court
DAVID WESLEY MERCER,                                                  LC No. 16-000108-FH

              Defendant-Appellant.


Before: HOEKSTRA, P.J., and MURPHY and MARKEY, JJ.

PER CURIAM.

        Defendant was convicted by guilty plea of one count of second-degree criminal sexual
conduct (CSC-II), MCL 750.520c(1)(a) (sexual contact with a person under 13 years of age). He
was sentenced as a second-offense habitual offender, MCL 769.10, to 180 to 270 months’
imprisonment, which reflected an upward departure from the minimum sentencing guidelines
range of 29 to 71 months. After this Court initially denied defendant’s delayed application for
leave to appeal, our Supreme Court, in lieu of granting leave, remanded the case for
consideration, as on leave granted, of whether defendant’s sentence was reasonable pursuant to
the standard set forth in People v Steanhouse, 500 Mich. 453; 902 NW2d 327 (2017). People v
Mercer, 501 Mich. 876 (2017). Taking into consideration the principle of proportionality
enunciated in Steanhouse, we affirm.

        This case arises from defendant’s sexual abuse of his 10-year-old step great-great
granddaughter between June 2015 and December 2015. The presentence investigation report
(PSIR) contained accounts of the events as given to interviewing police officers. The PSIR
indicated that the victim reported that defendant had touched her vagina—either directly or
through her clothes—on at least eight occasions during the six-month period. The victim further
reported that she would try and stop defendant from engaging in the sexual assaults, hitting him
on one occasion, that she would tell him “no,” that she would attempt to get off his lap, but he
would hold on to her at times, and that defendant also once reached under her shirt and touched
her in the breast area. Additionally, the PSIR provided as follows with respect to defendant’s
statements to police:

               The defendant reported that he touched the victim’s vagina on the outside
       of her shorts, [and] . . . he could feel the outline of her vagina. He reported that he


                                                -1-
       rubbed the top of the victim’s vagina. The defendant reported that his fingers
       pushed into the victim’s vagina approximately 1/8 of an inch. . . . .

                                               ***

              The defendant reported that he had tried to touch her on and off all
       summer. He tried to touch her but the victim told him to stop each time. The
       defendant reported that he touched the victim’s vagina once, but that he has
       attempted to touch it between five and ten times but she would not let him.

                 The defendant reported that the situation is not right because the victim is
       a minor and he’s too old for her; that she is his granddaughter; and because she
       had told him no several times. The defendant singled the victim out because she
       was the oldest. If the victim had let the defendant all the way up her shorts, the
       defendant stated that he would have probably fingered her, which was his
       reported goal. The defendant reported that this is much the same situation as his
       victim in Holland, when he was arrested for Criminal Sexual Conduct in 2005.[1]
       The defendant reported that the victim was the only one and he does not like boys,
       just little girls but not too young.

       The PSIR as well as the plea transcript indicated that defendant engaged in the
molestations for purposes of sexual gratification. In the PSIR’s victim’s impact statement, it was
noted that as a result of defendant’s conduct, the victim was depressed, feeling guilty, having
trouble in school, suffering from fear and anxiety, and was having trouble trusting people. At
sentencing, defendant stated that he did not challenge or contest the information contained in the
PSIR.

        During the sentencing hearing, the prosecutor read a statement prepared by the victim’s
mother, which indicated that the family desired the maximum sentence allowed by law,
considering that the victim’s abuser was someone she should have been able to trust and whom
she had trusted until the sexual abuse began. The statement further provided that the family
never wanted defendant to be able to harm another child, as “he will always be a predator,” given
the current situation and the 2005 prosecution against defendant. The prosecutor herself noted
that defendant was not in compliance with the sex offender registry stemming from the 2005
conviction. Defense counsel observed at the sentencing that defendant knew that he needs help
and that “[s]omehow it didn’t stick the first time when he had some counseling activity.” After a
couple of corrections, the guidelines range was set at 29 to 71 months. The trial court, in
imposing a sentence of 180 to 270 months’ imprisonment, explained the upward departure:




1
 Defendant pleaded guilty in 2005 to attempted third-degree CSC, MCL 750.520d(1)(a), after
being charged with CSC-II.



                                                -2-
              I have taken the guidelines into consideration, as I’m required to do, and
       recognizing what those guidelines are, and then I am to make a decision on what a
       reasonable and proportionate sentence is in this case.

               In this matter you were the victim’s grandfather. You molested her from
       June to December of 2015. You have a prior offense. This case involved
       approximately eight molestations against the victim. You were in a position of
       trust. You already had treatment previously. It didn’t work apparently or you
       weren’t meaningfully engaged in it.

                According to the police report, which is reflected in this [PSIR], you have
       a penchant for young girls, which makes you a risk to society and a risk to other
       girls, in this [c]ourt’s opinion.

               Therefore, this [c]ourt feels that a reasonable and proportionate sentence
       in this matter is 180 months to 270 months.

        On appeal, defendant argues that the trial court erred by substantially departing upward
from the minimum guidelines range, where the sentence was not proportionate to the seriousness
of the circumstances surrounding the offense and the offender. More particularly, defendant
contends that because he will not be eligible for parole until he is 88 years old, the “sentence is in
essence a death sentence.” Defendant also complains that the departure was not justified by the
trial court’s statements on the record, that the court failed to articulate why the sentence was
more proportionate than a sentence within the guidelines range, and that the trial court failed to
articulate the reasons for the extent of the departure.

       We review for reasonableness “[a] sentence that departs from the applicable guidelines
range.” People v Lockridge, 498 Mich. 358, 392; 870 NW2d 502 (2015). In People v
Steanhouse, 500 Mich. 453, 459-460; 902 NW2d 327 (2017), our Supreme Court provided
elaboration on the “reasonableness” standard, stating:

               [T]he proper inquiry when reviewing a sentence for reasonableness is
       whether the trial court abused its discretion by violating the “principle of
       proportionality” set forth in People v Milbourn, 435 Mich. 630, 636; 461 NW2d 1
       (1990), “which requires sentences imposed by the trial court to be proportionate
       to the seriousness of the circumstances surrounding the offense and the offender.”

        The key test is not whether a sentence departs from or adheres to the guidelines range,
but whether the sentence is proportionate to the seriousness of the matter. Steanhouse, 500 Mich.
at 472. “The premise of our system of criminal justice is that, everything else being equal, the
more egregious the offense, and the more recidivist the criminal, the greater the punishment.”
People v Babcock, 469 Mich. 247, 263; 666 NW2d 231 (2003). Trial judges are “entitled to
depart from the guidelines if the recommended ranges are considered an inadequate reflection of
the proportional seriousness of the matter at hand.” Milbourn, 435 Mich. at 661. A sentence
within the guidelines might be disproportionality lenient. Id. “Where a defendant's actions are
so egregious that standard guidelines scoring methods simply fail to reflect their severity, an


                                                 -3-
upward departure from the guidelines range may be warranted.” People v Granderson, 212
Mich. App. 673, 680; 538 NW2d 471 (1995). In People v Steanhouse, 313 Mich. App. 1, 46; 880
NW2d 297 (2015), aff’d in part, rev’d in part on other grounds 500 Mich. 453 (2017), this Court
observed:

                 Factors previously considered by Michigan courts under the
         proportionality standard included, among others, (1) the seriousness of the
         offense; (2) factors that were inadequately considered by the guidelines; and (3)
         factors not considered by the guidelines, such as the relationship between the
         victim and the aggressor, the defendant's misconduct while in custody, the
         defendant's expressions of remorse, and the defendant's potential for
         rehabilitation. [Citations omitted.]

        Here, although the trial court’s remarks relative to imposing a departure sentence were
fairly brief, the court did not abuse its discretion in regard to the decision to depart from the
guidelines range, nor in relation to the extent of the departure. The minimum sentence of 180
months or 15 years was proportionate to the seriousness of the circumstances surrounding the
offense and the offender. First, the trial court properly considered the relationship between the
victim and the aggressor, defendant, where there was a grandparent-grandchild relationship with
an expectation of trust and protection, and defendant shattered that relationship and expectation
with his behavior. Next, defendant had a prior CSC-related conviction in 2005 concerning a
minor female. This prior conviction resulted in a score of five points for prior record variable
(PRV) 2, MCL 777.52(1)(d),2 so it was considered in scoring the guidelines, albeit minimally.
However, the trial court’s discussion of the 2005 conviction was for the purpose of comparing it
to the instant CSC-II conviction, showing defendant’s sexual predilection for young girls and the
small potential, if any, for defendant’s rehabilitation. When viewed in that context, five points
for PRV 2 seems woefully inadequate.

         Moreover, on the subject of the potential for rehabilitation, we conclude that the record
supported the trial court’s determination that a departure was appropriate because defendant
posed a risk to society and young girls. We reach this conclusion taking into consideration the
prior sexual offense against a minor, the apparent ineffectiveness of previous counseling, the
violation of the sex offender registry, defendant’s very own admission that, sexually speaking, he
likes little girls, the fact that defendant’s own family considers him a danger, and the ongoing
sexual assaults against the victim over a six-month period that only stopped with his arrest.
These factors also supported the extent of the departure. Further, the trial court properly
considered the fact that there were at least eight instances of sexual abuse against the victim.
The most points that could be scored under offense variable (OV) 13, MCL 777.43(1)(c), was 25
points, which defendant received, but this only took into consideration “3 or more crimes against
a person.” In light of the eight instances of sexual assault, if not more, OV 13 can reasonably be
viewed as being inadequate under the circumstances presented in this case. The sentence was


2
    Defendant’s total PRV score was only five points.



                                                -4-
justified by the record, and the trial court adequately articulated the reasons for departing and for
the extent of the departure.

      Finally, with respect to defendant’s argument concerning his age, in People v Lemons,
454 Mich. 234, 258-259; 562 NW2d 447 (1997), our Supreme Court observed:

              [W]e find no basis . . . for a requirement that the trial judge tailor every
       defendant’s sentence in relationship to the defendant’s age. Persons who are sixty
       years old are just as capable of committing grievous crimes as persons who are
       twenty years old. We find no principled reason to require that a judge treat similar
       offenses that are committed by similarly depraved persons differently solely on
       the basis of the age of the defendant at sentencing where the Legislature has
       authorized the judge to impose life or any term of years.

       Thus, resentencing is unwarranted.

       Affirmed.



                                                              /s/ Joel P. Hoekstra
                                                              /s/ William B. Murphy
                                                              /s/ Jane E. Markey




                                                 -5-